DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 7 and 15 are objected to because:
Claims 7 and 15, lines 1-2, “a second end” should be –the second end-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 15-16 and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Vladuchick et al, US 10121619 [Vladuchick].
Regarding claim 1, Vladuchick discloses (figs. 1-5) an enclosure (24) for a circuit breaker (10), the enclosure (24) comprising:
a first end and a second end (40), the first end and the second end (40) being at opposing ends of the enclosure (24);
a wall (38) that defines at least a portion of an interior region (labeled in fig.1, below) of the enclosure (24),
the interior region (labeled in fig.1, below) sized to house a dielectric insulating medium (SF6) and a circuit interrupter (12); and
a pass-through (44) extending through at least a portion of the wall (38), the pass-through (44) having a pathway (slot, 46) that includes a first open end (labeled in fig.1, below) and a second open end (labeled in fig.1, below), the first open end (labeled in fig.1, below) being adjacent to the first end (40) of the enclosure (24) the second open end (labeled in fig.1, below) being adjacent to the second end (40) of the enclosure (24), the first and second open ends (labeled in fig.1, below)  being in fluid communication with each other across the pathway (slot,46), where the pathway (46) is not in direct fluid communication with the interior region (labeled in fig.1, below).

    PNG
    media_image1.png
    395
    501
    media_image1.png
    Greyscale

Regarding claim 10, Vladuchick discloses (figs.1-5) an apparatus (10) comprising:
an enclosure (24) extending between a first end (40) and a second end (40) along a first central longitudinal axis (labeled in fig.1, above), the enclosure (24) having an interior region (labeled in fig.1, above),  and a pair of openings (labeled in fig.1, above), each of the pair of openings (labeled in fig.1, above), sized to receive an electrical conductor (14, 16) of a pole assembly;
at least one end cap (cover or lid), the at least one end cap coupled to at least one of the first end (40) or the second end (40) of the enclosure (24); and
a pass-through (44) having a pathway (slot, 46), the pathway (46) having a first open end (labeled in fig.1, above), and a second open end (labeled in fig.1, above), the first and second open ends (labeled in fig.1, above), being in direct fluid communication through the pathway (46), the first and second open ends (labeled in fig.1, above), secured to the enclosure (24) such that the pass-through (44) is integral to the enclosure (24), the pathway (46) not being in direct fluid communication with the interior region (labeled in fig.1, above).

Regarding claim 3, Vladuchick further discloses where an inner side (42) of the wall (38) defines at least a portion of the interior region (labeled in fig.1, above), and where at least a portion of the pass-through (44) extends through the enclosure (24) beneath the inner side (42) of the wall (38). 
Regarding claims 7 and 15, Vladuchick further discloses where the enclosure (24) extends between the first end (40) and a second end (40) along a first central longitudinal axis (labeled in fig.1, above), and where the pass-through (44) extends along a second central longitudinal axis (labeled in fig.1, above), the first central longitudinal axis (labeled in fig.1, above), being parallel to, and offset from, the second central longitudinal axis (labeled in fig.1, above).
Regarding claim 8, Vladuchick further discloses where an inner side (42) of the wall (38) defines at least a portion of the interior region (labeled in fig.1, above), and where a portion of an outer side of the pass-through (44) provides a portion (42A) of the inner side (42) of the wall (38) of the enclosure (24).
Regarding claim 9, Vladuchick further discloses where the pass-through (44) comprises a tubular body that is coupled to the enclosure (38), the tubular body extending between a first cavity and a second cavity (through space) in the wall (38) of the enclosure (24), the first cavity being adjacent to the first end  (40), of the enclosure (24), the second cavity being adjacent to the second end (40) of the enclosure (24).
Regarding claim 11, Vladuchick further discloses where at least a portion of the pass-through (44) extends through the enclosure (24) beneath the interior region (labeled in fig.1, above), of the enclosure (24).

Regarding claim 18, Vladuchick discloses (figs.1-5) a circuit breaker (10) comprising:
at least one pole assembly having a first electrical conductor (14), a second electrical conductor (16), an enclosure (24), and a circuit interrupter (12), where the enclosure (24) includes an interior region (labeled in fig.1, above), and a pass-through (44), the interior region (labeled in fig.1, above),  sized to house the circuit interrupter (12) and a dielectric insulating medium (SF6), the pass-through (44) having a pathway (slot, 46) having a first open end (labeled in fig.1, above), and a second open end (labeled in fig.1, above), the first and second open ends (labeled in fig.1, above), being in direct fluid communication through the pathway (46), the first and second open ends (labeled in fig.1, above),  secured to the enclosure (24) such that the pass-through (44) is integral to the enclosure (24), and where the pathway (46) is not in direct fluid communication with the interior region (labeled in fig.1, above).
Regarding claim 19, Vladuchick further discloses where at least a portion of the pass-through (44) extends through the enclosure (24) beneath the interior region (42A) of the enclosure (24).
Allowable Subject Matter
Claims 4-6, 12-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed enclosure, where at least a portion of the pass-through sits within the interior region along a portion of the inner side of the wall.

Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed enclosure, including a first end cap and a second end cap, the first end cap sized for selective coupling to the first open end, the second end cap sized for selective coupling to the second open end.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed apparatus, where at least a portion of the pass-through extends through the interior region of the enclosure.
Regarding claim 13, the prior art fails to teach or show, alone or in combination, the claimed apparatus, where opposing ends of the pass-through are coupled to the enclosure such that a portion of the pass-through there-between is suspended within the interior region.
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed apparatus, including a first end cap and a second end cap, the first end cap sized for selective coupling to the first open end, the second end cap sized for selective coupling to the second open end.
Regarding claim 17, the prior art fails to teach or show, alone or in combination, the claimed apparatus, where a portion of the tubular body is positioned within the interior region of the enclosure.
Regarding claim 20, the prior art fails to teach or show, alone or in combination, the claimed circuit breaker, where at least a portion of the pass-through extends through the interior region of the enclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vladuchick et al, Bolin et al, Hermosillo et al and Nowakowski are examples of gas tank-type circuit breakers having pass-through features integrated with the gas tanks, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833